Case: 17-40037      Document: 00514226318         Page: 1    Date Filed: 11/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 17-40037                                 FILED
                                  Summary Calendar                       November 6, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN CRAIG ZIMMERMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:07-CR-232-1


Before REAVLEY, PRADO, and GRAVES, Circuit Judges.
PER CURIAM: *
       John Craig Zimmerman, federal prisoner # 71281-179, appeals the
district court’s denial of his petition for a writ of audita querela challenging the
substantive reasonableness of the cumulative 300-month sentence imposed
following his convictions for enticing a minor to engage in sexually explicit
conduct for the purpose of producing a visual depiction of such conduct,
receiving child pornography, and possessing child pornography. Zimmerman


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40037     Document: 00514226318      Page: 2   Date Filed: 11/06/2017


                                   No. 17-40037

argues that he is entitled to relief in light of recent studies showing that
recidivism rates for sex offenders are not as high as previously thought.
         Although the district court did not explain its decision denying
Zimmerman’s       request   for   relief,   Zimmerman    cannot   challenge    the
reasonableness of his sentence through a writ of audita querela. See United
States v. Miller, 599 F.3d 484, 488 (5th Cir. 2010).          Further, although
Zimmerman has filed a letter pursuant to Federal Rule of Appellate Procedure
28 (j), we decline to address the issue raised therein because it is raised for the
first time and relies on cases available before Zimmerman filed his opening
brief.
         The district court’s judgment is AFFIRMED.




                                            2